Honorable Jesse James         Opinion No. M-962
State Treasurer
Treasury Department            Re:    Whether the Parks and
131 State Finance Building            Wildlife Commission has
Austin, Texas 78711                   by certain acts properly
                                      delegated certain of its
                                      officers to deposit and
                                      withdraw funds from the
Dear Mr. James:                       State Treasury.

          You state in your letter requesting an opinion from
this Office the following circumstance:

               "Enclosed is a copy of an excerpt from
          Minutes of the Parks and Wildlife Commission
          that has been furnished this office relative
          to the authorization of officials and employees
          of the Parks and Wildlife Commission to sign
          vouchers and other documents in reference to
          the deposit and expenditure and investment of
          funds belonging to that department and de-
          posited in this office.

               "It will be appreciated if you will advise
          this office by official opinion as to whether
          the Parks and Wildlife Commission, by these
          acts, has properly designated Mr. James U. Cross,
          Executive Director, and Mr. Clayton T. Garrison,
          Director of Finances and Data Proces,sing, as
          the persons who have the authority to request
          and order the deposit and expenditure of any
          funds placed either with or in the State
          Treasury."

          A study of the statutes establishing the Parks and
Wildlife Commission and delimiting its powers and duties, Article
978f-3a, Vernon's Penal Code, does not reveal the imposition of
Robert's Rules of Order on the functioning of that Commission.
Furthermore, except as indicated in Article 438633, Vernon's
Civil Statutes, infra, concerning the Special Game and Fish
Fund, the Executive Director of the Department has ample power

                             -4707-
                                                           -   .




Honorable Jesse James, page 2    (M-962)



to handle the affairs of the Department and delegate such fi-
nancial authority as he might, subject to the will of the Com-
mission.

           The only specific verification required in the statutes
relating to the State Treasurer and applicable also to the
Parks and Wildlife Commission is found in Section 6 of Article
438613, Vernon's Civil Statutes. This section concerns the
Special Game and Fish Fund and reads as follows:

               "All expenditures made by said Commission
          out of Special Game and Fish Fund shall be veri-
          fied bv affidavit to the Game. Fish and Ovster
          Commission and on the app roval
                                       ~' of such expendi-
          tures by the Executive Secretary of said Commission,
          it shall be the duty of the Comptroller of the
          State to draw his warrant on the Treasurer of
          the State for the amount of such expenditure in
          favor of the person claiming the same, such
          warrant to be paid out of the Special Game and
          Fish Fund."   (Emphasis added.)

The approval required in this statute is made known to the
Comptroller who, in turn, draws his warrant on the State
Treasurer. We find nothing in this which would permit the
Treasurer as a prelude to deposit or payment to require notice
to him of any action taken by the Parks and Wildlife Commis-
sion. In fact, Articles 4353-4359, incl., Vernon's Civil
Statutes, set out in detail what the State Comptroller may
require in the way of forms, authorization and verification
for payment or deposit of State monies. Article 6252-5,
Sec. 1, Vernon's Civil Statutes of Texas, provides in
some detail what proof of authorization is required of
administrative bodies in the designation of certain officers
to approve vouchers for payment. Such authorization "shall
be filed with the Comptroller of Public Accounts."   (Emphasis
added.)

          The State Treasurer is authorized by Article 4359, supra,
to countersign warrants after receipt from the Comptroller,
together with a copy oft the warrant register. This authority
implies a certain responsibility for the correctness of what
is signed. The extent of this responsibility is suggested by
Article 4357, supra, which reads, in part, as follows:

               "No warrant shall be drawn against an ap-
          propriation of a special fund unless there is

                             -4708-
Honorable Jesse James, page 3    (M-962)



          sufficient cash money in the fund in the State
          Treasury to pay such warrant, and no warrant,
          general or special, shall be released or de-
          livered to the Comptroller unless there is
          sufficient balance in the appropriation against
          which the warrant is drawn to pay such warrant."

          It has previously been held that the State Treasurer
may not be required to pay warrants, when, in his judgment,
to do so would violate some constitutional provision.
Corsicana Cotton Mills vs. Sheppard, 123 Tex. 352, 71 S.W.2d
247 (1934). Nevertheless, we conclude that, on its face,
the question as presented does not involve constitutional
considerations.

          As a consequence, this office is of the opinion that,
based upon the facts and circumstances presented, only the
State Comptroller may require proof of authorization of of-
ficials and employees of the Parks and Wildlife Commission to
sign vouchers and other documents in reference to the deposit
and expenditure and investment of funds belonging to that
Department and deposited in the State Treasury.

                             SUMMARY

               Based upon the facts and circumstances
          presented, only the State Comptroller may
          require proof of authorization of officials
          and employees of the Parks and Wildlife
          Commission to sign vouchers and other docu-
          ments in reference to the deposit and ex-
          penditure and investment of funds belonging
          to that Department and deposited in the
          State Treasury.

                                       truly yours,


                                            dk
                                           C. MARTIN
                                        ey General of Texas

Prepared by James H. Quick
Assistant Attorney General




                              -4709-
Honorable Jesse James, page 4    (M-962)



APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Houghton Brownlee, Jr.
Bob Lattimore
Dick Chote
John Reeves

SAM MCDANIEL
Acting Staff Legal Assistant

ALFREDWALKER
Executive Assistant

NOLA WHITE
First Assistant




                               -4710-